Title: Treasury Department Circular to the Collectors of the Customs, 16 April 1790
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury DepartmentApril 16th. 1790.
Sir

I herewith enclose for your government an Act entitled “an Act to prevent the exportation of goods not duly inspected, according to the laws of the several States.”
I observe that the 27th. and 28th. sections of the coasting act have by some of the Collecters of the Customs been so construed as to require, that all licensed vessels of the burthen of twenty tons and upwards bound to any port within their respective districts should obtain a permit to land their Cargoes previous to breaking bulk.
Upon due examination I am of opinion, that this is only required by the Law where vessels of the above description arrive at the particular port or place where the Collector or other Officer of the district actually resides: you will therefore govern yourself accordingly.
I am sensible that this indulgence is liable to abuses which may prove injurious to the Revenue, and must therefore recommend to you as strict an attention as possible to detect & defeat them.
I am Sir   Your Obedt. servant
A Hamilton

